Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Koichiro EP001108994A2 discloses in fig. 13 and ¶s65-70 the use of sound from a moving sound source to determine the velocity/speed of said sound source.
However, no prior art discloses, teaches or suggest the combination of elements as recited in claim 1 to include “a model storage unit configured to store spectrogram template information indicating a spectrogram at least according to each of a plurality of predetermined movement speeds, the spectrogram being in a case where a sound source is moved; a frequency analysis unit configured to receive an input of a sound signal according to sound emitted from the sound source, performing to perform a frequency analysis on the sound signal, and generating to generate a spectrogram; and an estimation unit configured to estimate a movement speed of the sound source, based on the plurality of spectrograms indicated by the spectrogram template information stored in the model storage means, unit, and the spectrogram generated by the frequency analysis unit”
Therefore, claim 1 is allowed with associated dependent claims. 
Independent claim 8, include analogous limitations to claim 1, thus is similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685